DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/25/2022 has been entered and thus claims 1-14 are currently pending in this application.  	The amendment to the title and the drawings (fig. 9) overcomes the previous title and drawing objection, therefore, the objections are hereby withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display substrate motherboard wherein “a blocking region is arranged between any two substrate areas that are adjacent to each other along the first direction; a portion of the display structure layer in the blocking region has a first groove therein, and a portion of the display structure layer between the first groove and the pad region adjacent to the first groove constitutes a first spacer region; and a thickness of the portion of the display structure layer in the first spacer region is less than that of a portion of the display structure layer in the display region” as recited in claim 1; and 
 	A manufacturing method of a display substrate motherboard  wherein “a blocking region is provided between every two adjacent substrate areas; forming a display structure layer on the base substrate, wherein the display structure layer comprises a pixel defining layer and a plurality of film layers located between the pixel defining layer and the base substrate; a first groove is formed in a portion of the display structure layer in the blocking region, a portion of the display structure layer between the first groove and the pad region adjacent to the first groove constitutes a first spacer region; a thickness of the portion of the display structure layer in the first spacer region is less than a thickness of a portion of the display structure layer in the display region” as recited in claim 9. 	Claims 2-8 and 10-14 are also allowed for further limiting and depending upon allowed claims 1 and 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NDUKA E OJEH/Primary Examiner, Art Unit 2892